Concurring Opinion by
Judge Kramer:
Although I concur in the result of this case, 1 must add my reasons because of the dissenting opinion which I have filed concurrently in City of Harrisburg v. Presbyterian Apartments, Inc., 18 Pa. Commonwealth Ct. 428, 327 A.2d 297 (1975).
Solely because of the very broad langauge used by our Supreme Court in Four Freedoms House of Philadelphia, Inc. v. Philadelphia, 443 Pa. 215, 279 A.2d 155 (1971) and Presbyterian Homes Tax Exemption Case, 428 Pa. 145, 236 A,2d 776 (1968), 1 can find support for a tax exemption under the stated facts of this case. In this case, as set forth in the majority opinion, there are what appear to be reasonable restrictions on the amount of income of the tenants of this apartment house. While I have reservations concerning the exception to the restrictions on income, whereby 20% of the inhabitants may exceed said restrictions, it seems to me that this percentage is low enough to bring this operation within the holdings of the Supreme Court in Four Freedoms House, supra, and Presbyterian Homes Tax Exemption Case, supra. Because of this factual difference, vis-a-vis the companion case of Presbyterian Apartments, supra, 1 can concur in the result of this case.
President Judge Bowman and Judge Mencer dissent.